The judgment of the Supreme Court was entered, November 4th 1878,
Per Curiam.
This case was tried before a jury upon issues arising upon the petition and answer. The parties were examined in open court, where their credibility could be judged of by their conduct and appearance. The law has made the libellant a competent witness. Whether credible, was a question for the jury and not for the court. ‘ That she was flatly contradicted by her husband; did not take the case away from the jury, is clear. It may be that the credibility of the wife, and the want of credibility of the husband, were as clear to the minds of the jury as the light of noonday. On what principle, then, shall we say, though the law has made her competent, and has carried her testimony into the jury-box, she was not to be believed, and that the testimony was legally insufficient? This was a matter for the legislature in passing the law, not for us.
Decree affirmed, with costs to be paid by the appellant, and the appeal is dismissed.